EXHIBIT INDEX 99.1News Release Dated October 22, 2007. CONTACT: Connie Hamblin RELEASE: October 22, 2007 (616) 772-1800 GENTEX REPORTS RECORD THIRD QUARTER RESULTS ZEELAND, Michigan, October 22, 2007 Gentex Corporation (NASDAQ: GNTX), the Zeeland, Michigan-based manufacturer of automatic-dimming rearview mirrors and commercial fire protection products, today reported record financial results for the third quarter and nine-month periods ended September 30, 2007. The Company’s net sales increased by 15 percent from $141.3 million in the third quarter of 2006 to a third quarter record $162.5 million in the third quarter of 2007.Net income for the third quarter of 2007 increased by 23 percent to $29.8 million compared with $24.3 million in the third quarter last year. Earnings per diluted share increased to 21 cents in the third quarter of 2007 compared with 17 cents in the third quarter of 2006. For the first nine months of 2007, net sales increased by 14 percent to $483.2 million compared with $422.7 million in the first nine months of 2006.Net income for the first nine months of 2007 increased by 16 percent to $90.3 million compared with $77.9 million in the first nine months of 2006.Earnings per diluted share increased by 21 percent to 63 cents for the first nine months of 2007 compared with 52 cents for the same period in calendar 2006. During the third quarter of 2007, the Company’s quarterly financial results were negatively impacted by approximately $1.6 million (pre-tax) in expenses related to litigation between the Company and K.W. Muth and Muth Mirror Systems LLC.The litigation, as previously announced, relates to exterior mirrors with turn signal indicators. “We are pleased that we reported another good quarter of growth and other positive operating improvements,” said Gentex Chairman and Chief Executive Officer Fred Bauer. “Mirror unit shipments for the third quarter of 2007 increased by 15 percent, but automotive revenues increased by 16 percent due to a richer mix of mirror products shipped during the quarter.For the current quarter, unit shipments in North America increased by 18 percent, primarily due to increased interior mirror unit shipments for certain domestic and Asian transplant automakers.Increased penetration at certain of our Asian and European automotive customers was the primary factor in achieving a 13 percent increase in our offshore unit shipments.” Gentex Senior Vice President Enoch Jen provided certain guidance for the fourth quarter. “For the fourth quarter of 2007, we anticipate that our mirror unit shipments and revenues will increase by approximately 10-15 percent over the same prior-year period, based on the current forecast for product mix.” Jen also said that based on the current fourth quarter forecast, the gross margin in the fourth quarter is expected to be similar to the gross margin in the second quarter of 2007.On a year-over-year basis, the Company significantly improved its gross margin from 33.9% in the third quarter of 2006 to 35.1% in the third quarter of 2007, primarily due to higher growth rates that allowed the Company to better leverage its fixed overhead costs, purchasing cost reductions and improved manufacturing yields. Jen said that the Company’s current fourth quarter 2007 forecast is based on CSM’s preliminary mid-October forecast for light vehicle production of 3.6 million units for North America, 5.5 million units for Europe and 3.9 million units for Japan and Korea.The Company's current calendar year 2007 forecast is based on CSM’s 2007 calendar year projection of 15.0 million units for North America, 21.5 million units for Europe and 14.7 million units for Japan and Korea. Total auto-dimming mirror unit shipments in the third quarter of 2007 were approximately 3.7 million, a 15 percent increase over the same period last year.Auto-dimming mirror unit shipments increased by 13 percent to 11.4 million for the first nine months of 2007, compared with the same prior-year period. Auto-dimming mirror unit shipments to customers in North America increased by 18 percent to approximately 1.6 million in the third quarter of 2007 compared with the same quarter last year.North American light vehicle production was up four percent in the third quarter of 2007 compared with the same period in 2006.For the first nine months of 2007, auto-dimming mirror unit shipments to customers in North America increased by nine percent to approximately 5.0 million compared with the same period last year.North American light vehicle production declined by two percent for the first nine months of 2007 compared with the same period in 2006. Unit shipments to offshore customers increased by 13 percent to approximately 2.1 million in the third quarter of 2007 compared with the same period in 2006. Light vehicle production in Europe increased by six percent, and production increased by five percent in Japan and Korea, in the third quarter of 2007, compared with the same prior year period. Automotive revenues increased by 16 percent to $156.5 million in the third quarter of 2007 compared with the same period last year, and increased by 15 percent to $464.8 million for the first nine months of 2007, compared with the first nine months of 2006.Fire Protection revenues decreased by three percent to $6.0 million for the third quarter of 2007 compared with the third quarter of 2006, and were approximately flat at $18.4 million for the first nine months of 2007, compared with the same period in 2006. Non-GAAP Financial Measure The financial information provided, including earnings, is in accordance with GAAP. Still, the Company believes it is useful to provide non-GAAP earnings to exclude the effect of Statement of Financial Accounting Standards No. 123(R), “Share-Based Payment” [FAS 123(R)]. This non-­GAAP financial measure allows investors to evaluate current performance in relation to historic performance without considering this non-cash charge. The Company’s management uses this non-GAAP information internally to help assess performance in the current period versus historical performance (especially prior periods where this non-cash charge was not included). Disclosure of non-GAAP earnings to exclude the effect of FAS 123(R) has economic substance because the excluded expenses do not represent current or future cash expenditures. A reconciliation of non-GAAP earnings, to exclude the effect of FAS 123(R), to GAAP earnings can be found in the attached financial table. The use of non-GAAP earnings is intended to supplement, not to replace, presentation of GAAP earnings. Like all non-GAAP financial measures, non-GAAP earnings are subject to inherent limitations because all of the expenses required by GAAP are not included. The limitations are compensated by the fact that non-GAAP earnings are not relied on exclusively, but are used to simply supplement GAAP earnings. Safe Harbor Statement This news release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act, as amended, that are based on management's belief, assumptions, current expectations, estimates and projections about the global automotive industry, the economy, the impact of stock option expenses on earnings, the ability to leverage fixed manufacturing overhead costs, unit shipment and revenue growth rates and the Company itself.Words like "anticipates," "believes," "confident," "estimates," "expects," "forecast," "likely," "plans," "projects," and "should," and variations of such words and similar expressions identify forward-looking statements.These statements do not guarantee future performance and involve certain risks, uncertainties, and assumptions that are difficult to predict with regard to timing, expense, likelihood and degree of occurrence.These risks include, without limitation, employment and general economic conditions, the pace of automotive production worldwide, the maintenance of the Company’s relative market share, competitive pricing pressures, currency fluctuations, the financial strength of the Company's customers, supply chain disruptions, potential sale of OEM business segments or suppliers, the mix of products purchased by customers, the ability to continue to make product innovations, the success of certain newer products (e.g. SmartBeam®, Z-NavÒ and Rear Camera Display Mirror), and other risks identified in the Company's filings with the Securities and Exchange Commission.Therefore, actual results and outcomes may materially differ from what is expressed or forecasted.Furthermore, the Company undertakes no obligation to update, amend, or clarify forward-looking statements, whether as a result of new information, future events, or otherwise. Third Quarter Conference Call A conference call related to this news release will be simulcast live on the Internet beginning at 10:30 a.m. Eastern Daylight Saving Time today. To access that call, go to www.gentex.com and select the “Audio Webcast” icon in the lower right-hand corner of the page. Other conference calls hosted by the Company will also be available at that site in the future. About the Company Founded in 1974, Gentex Corporation (The Nasdaq Global Select Market: GNTX) is an international company that provides high-quality products to the worldwide automotive industry and North American fire protection market. Based in Zeeland, Michigan, the Company develops, manufactures and markets interior and exterior automatic-dimming automotive rearview mirrors that utilize proprietary electrochromic technology to dim in proportion to the amount of headlight glare from trailing vehicle headlamps. Many of the mirrors are sold with advanced electronic features, and approximately 96 percent of the Company’s revenues are derived from the sales of auto-dimming mirrors to nearly every major automaker in the world. GENTEX CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net Sales $ 162,524,803 $ 141,265,647 $ 483,210,597 $ 422,677,471 Costs and Expenses Cost of Goods Sold 105,522,931 93,387,125 313,933,117 275,669,763 Engineering, Research & Development 13,251,945 10,536,334 37,974,076 30,658,131 Selling, General & Administrative 9,112,808 7,737,384 26,212,009 23,041,411 Other Expense (Income) (9,215,954 ) (6,103,269 ) (27,197,260 ) (20,769,939 ) Total Costs and Expenses 118,671,730 105,557,574 350,921,942 308,599,366 Income Before Provision for Income Taxes 43,853,073 35,708,073 132,288,655 114,078,105 Provision for Income Taxes 14,026,590 11,370,152 42,008,356 36,133,077 Net Income $ 29,826,483 $ 24,337,921 $ 90,280,299 $ 77,945,028 Earnings Per Share Basic $ 0.21 $ 0.17 $ 0.63 $ 0.52 Diluted $ 0.21 $ 0.17 $ 0.63 $ 0.52 Weighted Average Shares: Basic 143,496,082 144,879,673 142,740,287 149,871,596 Diluted 144,842,628 145,092,084 143,699,262 150,441,525 Cash Dividends Declared per Share $ 0.105 $ 0.095 $ 0.295 $ 0.275 CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) Sept 30, Dec 31, 2007 2006 ASSETS Cash and Short-Term Investments $ 380,944,140 $ 328,227,710 Other Current Assets 138,806,947 118,650,384 Total Current Assets 519,751,087 446,878,094 Plant and Equipment - Net 198,135,164 184,134,373 Long-Term Investments and Other Assets 170,304,031 154,015,933 Total Assets $ 888,190,282 $ 785,028,400 LIABILITIES AND SHAREHOLDERS' INVESTMENT Current Liabilities $ 70,314,815 $ 57,362,978 Long-Term Debt 0 0 Deferred Income Taxes 26,629,722 24,971,133 Shareholders' Investment 791,245,745 702,694,289 Total Liabilities & Shareholders' Investment $ 888,190,282 $ 785,028,400 AUTO-DIMMING MIRROR UNIT SHIPMENTS (Thousands) Third Quarter Ended September 30, Nine Months Ended September 30, 2007 2006 % Change 2007 2006 % Change Domestic Interior 1,235 978 26 % 3,661 3,207 14 % Domestic Exterior 412 414 -0.5 % 1,322 1,370 -4 % Total Domestic Units 1,647 1,392 18 % 4,983 4,578 9 % Foreign Interior 1,443 1,248 16 % 4,503 3,808 18 % Foreign Exterior 615 569 8 % 1,872 1,625 15 % Total Foreign Units 2,059 1,818 13 % 6,375 5,433 17 % Total Interior Mirrors 2,678 2,226 20 % 8,164 7,015 16 % Total Exterior Mirrors 1,028 984 4 % 3,193 2,995 7 % Total Mirror Units 3,706 3,210 15 % 11,358 10,010 13 % Note: Certain prior year amounts have been reclassified to conform with the current year presentation.Amounts may not total due to rounding. GENTEX CORPORATION AND SUBSIDIARIES STATEMENTS OF INCOME RECONCILIATION NON-GAAP MEASUREMENT TO GAAP Three Months Ended September 30, 2007 Three Months Ended September 30, 2006 GAAP Stock Option Expense (Non-GAAP Excluding Stock Option Expense) GAAP Stock Option Expense (Non-GAAP Excluding Stock Option Expense) GAAP 2007 vs. 2006 % Change Non-GAAP 2007 vs. 2006 % Change Net Sales $ 162,524,803 $ 0 $ 162,524,803 $ 141,265,647 $ 0 $ 141,265,647 15.0 % 15.0 % Costs and Expenses Cost of Goods Sold 105,522,931 (602,146 ) 104,920,785 93,387,125 (565,696 ) 92,821,429 13.0 % 13.0 % Engineering, Research & Development 13,251,945 (634,777 ) 12,617,168 10,536,334 (604,667 ) 9,931,667 25.8 % 27.0 % Selling, General & Administrative 9,112,808 (693,911 ) 8,418,897 7,737,384 (636,647 ) 7,100,737 17.8 % 18.6 % Other Expense (Income) (9,215,954 ) 0 (9,215,954 ) (6,103,269 ) 0 (6,103,269 ) 51.0 % 51.0 % Total Costs and Expenses 118,671,730 (1,930,834 ) 116,740,896 105,557,574 (1,807,010 ) 103,750,564 12.4 % 12.5 % Income Before Provisionfor Income Taxes 43,853,073 1,930,834 45,783,907 35,708,073 1,807,010 37,515,083 22.8 % 22.0 % Provision for Income Taxes 14,026,590 1,083,410 15,110,000 11,370,152 540,848 11,911,000 23.4 % 26.9 % Net Income 29,826,483 847,424 30,673,907 $ 24,337,921 $ 1,266,162 $ 25,604,083 22.6 % 19.8 % Nine Months Ended September 30, 2007 Nine Months Ended September 30, 2006 GAAP Stock Option Expense (Non-GAAP Excluding Stock Option Expense) GAAP Stock Option Expense (Non-GAAP Exlcuding Stock Option Expense) GAAP 2007 vs. 2006 % Change Non-GAAP 2007 vs. 2006 % Change Net Sales $ 483,210,597 $ 0 $ 483,210,597 $ 422,677,471 $ 0 $ 422,677,471 14.3 % 14.3 % Costs and Expenses Cost of Goods Sold 313,933,117 (1,776,564 ) 312,156,553 275,669,763 (1,683,057 ) 273,986,706 13.9 % 13.9 % Engineering, Research & Development 37,974,076 (1,910,338 ) 36,063,738 30,658,131 (1,881,448 ) 28,776,683 23.9 % 25.3 % Selling, General & Administrative 26,212,009 (1,795,698 ) 24,416,311 23,041,411 (1,712,395 ) 21,329,016 13.8 % 14.5 % Other Expense (Income) (27,197,260 ) 0 (27,197,260 ) (20,769,939 ) 0 (20,769,939 ) 30.9 % 30.9 % Total Costs and Expenses 350,921,942 (5,482,600 ) 345,439,342 308,599,366 (5,276,900 ) 303,322,466 13.7 % 13.9 % Income Before Provisionfor Income Taxes 132,288,655 5,482,600 137,771,255 114,078,105 5,276,900 119,355,005 16.0 % 15.4 % Provision for Income Taxes 42,008,356 3,469,644 45,478,000 36,133,077 1,762,923 37,896,000 16.3 % 20.0 % Net Income 90,280,299 2,012,956 92,293,255 $ 77,945,028 $ 3,513,977 $ 81,459,005 15.8 % 13.3 % End of Filing
